Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 7 recite the limitation "in at least two of the further storage means" in line 5 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of further storage means.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al., European Patent Publication EP 3527829 (hereinafter “Nielsen”).
In Reference to Claim 1: 
Nielsen discloses A hydraulic system (Figure 1) comprising: a hydraulic unit (3) having at least one flow path (from 21 to 19 or can be installed vis versa)  and comprising a hydraulic actuator configured to influence a hydraulic flow through said flow path and a sensor device (7) with a storage device containing information specifying the hydraulic unit; and a control device (integrated into 28) for controlling the hydraulic actuator (See, Paragraph [0029]), said control device being configured to receive information specifying the hydraulic unit and to set up a control of said hydraulic actuator based on the received information specifying the hydraulic unit (See, Paragraph [0029]). 
In Reference to Claim 2:
Nielsen further discloses wherein said hydraulic unit further comprises another sensor device having another storage device to provide at least two sensor devices (7, and 41) each having the storage device provided for containing information specifying said hydraulic unit. See, Paragraphs [0028-0029]; See also Paragraph [0036-0037] which discloses the control aspect from the sensed information and thereby the inherency of a storage medium being present without explicit description in the specification. 
In Reference to Claim 8: 
Nielsen further discloses a drive means configured to drive said hydraulic actuator. See, Figure 1; electric motor not numbered but the housing for the electric motor is 23). 
In Referenece to Claim 9: 
Nielsen further discloses wherein the control device is detachably connected to the hydraulic unit. See, Figure 2 which shows that the control device can be removed, modified and replaced depending on the maitenance situation. 
	In Reference to Claim 10: 
Nielsen further discloses wherein said sensor device is connected to said control device for signal transmission via a releasable wire connection or by a wireless signal transmission configuration. See, Paragraph [0029] which discloses that the control device is integrated into the sensor electronics 28 which is found in the sensor housing 27. 
In Reference to Claim 11: 
Nielsen further discloses wherein said hydraulic actuator comprises a pump, or a valve element or a pump and a valve element. See, Figure 1. Pump 3.  Examiner notes that a valve element is also taught but not relied upon.
In Reference to Claim 12: 
Nielsen further discloses wherein said hydraulic unit comprises: an inlet connection; an outlet connection configured to connect the hydraulic unit to external piping; and an actuator space containing the hydraulic actuator arranged between said inlet connection and said outlet connection. See, Figure 1 and Paragraph [0027] which discloses flanges 19 and 21 connecting to piping for purposes of moving fluid through. 
In Reference to Claim 13: 
Nielsen further discloses wherein said hydraulic unit (3) comprises a fluid tight coupling configured to couple said hydraulic actuator to an external drive means ( an electric drive motor 23). Examiner notes that it is inherent that the system would contain a hydraulic unit that is driven by an external means (23) because hydraulic fluid would destroy the electric motor responsible for powering the pump. Examiner notes although not disclosed that the motor is bolted to the pump as seen in Figure 1 between a respective flange for both the motor and pump housing, such connection must have seals around the motor shaft (which powers the pump) and between the housing to prevent the hydraulic fluid from entering the electric motor. 
In Reference to Claim 14:
Nielsen discloses a method for controlling a hydraulic actuator (3) inside a hydraulic unit (Figure 1) via an external control device (28), the method comprising; storing information specifying the hydraulic unit with a storage device connected to at least one sensor device inside the hydraulic unit; and controlling the hydraulic actuator by the control device, wherein the control is set up based on the information specifying the hydraulic unit. See, Figure 1 and Paragraph [0028-0029] and Paragraph [0036-0037] which discloses for the control aspect. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., European Patent Publication EP 3527829 (hereinafter “Nielsen”) in view of Ogawa et al., U.S. Patent 2011/0223038 (hereinafter “Ogawa”).
In Reference to Claim 3: 
Nielsen discloses all the limitation set forth in claim 1, but fails to explicitly disclose wherein said control device comprises a further storage means provided for containing information specifying the hydraulic unit.
However, in the same exact field of endeavor, Ogawa discloses a controller integrated motor pump for moving fluid, wherein the control device (shown in Figure 4) comprises a further storage means provided for containing information for specifying the hydraulic unit. See, Paragraph [0037] and [0040-49].
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the control system of Nielsen to include further storage means for containing additional specifying information for the hydraulic unit as taught by Ogawa (see, referenced paragraphs above which site to various variables of the pump control) because such a modification would allow for a more efficient working pump motor system (See, Paragraph [0005] which discloses using the Ogawa control system on a induction motor for the pump improves the efficiency of the system). 

Allowable Subject Matter
Claim 4-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to disclose wherein said information specifying said hydraulic unit comprises: a unit identifier; or at least one parameter specifying said hydraulic unit; or at least one parameter specifying said sensor device; or any combination of a unit identifier, at least one parameter specifying said hydraulic unit, and at least one parameter specifying said sensor. The prior art seems to use a multiple parameters to identify a specific hydraulic unit but fails to also use parameters to identify said sensor as well. 
The prior art fails to disclose “a further storage means and wherein said control device is configured to set up the control based on information specifying said hydraulic unit which is identically stored in at least two of the further storage means and the two sensor devices” as recited in claim 5 and in claim 15. 
Claims 6-7 would be allowable based off at least their dependency of claim 5 with the addition of correction of the 35 U.S.C. 112 rejections listed above by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745